Citation Nr: 1627547	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-09 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from December 1966 to December 1968.

These matters are on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction was subsequently transferred to RO in Oakland, California.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

After issuance of the April 2013 Statement of the Case, additional evidence was added to the record-namely additional VA treatment records.  To the extent that these additional treatment records are duplicative .  Therefore, there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms such as flattened affect, panic attacks, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

Criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected PTSD is more severe than his current 50 percent evaluation.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating for PTSD is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2015, therefore the claim is governed by DSM-V.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  We also carefully look at the Veteran's statements. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning to the merits of the claim, on October 2009 VA PTSD examination, the Veteran presented with complaints of nightmares two to three times a month.  He reported that he woke up on numerous occasions "startled" and often thought that someone was in the room.  He complained of intrusive thoughts, but denied flashbacks.  He stated that he went through all of the rooms in his home when he heard a noise.  He experienced irritability and outbursts of anger and stated that he was involved in numerous family arguments.  He stated that his concentration was "really bad."  He stated that his memory was pretty good, although he recently did not perform well on tests. 

He was employed with the post office as a drum mechanic for the past 28 years, but had ongoing trouble with his coworkers and superiors at times.  He resided alone.

On mental status examination, he was dressed neatly and casually.  He was pleasant and cooperative during the interview.  Mood was within normal limits.  Affect was appropriate to the content.  Speech was spontaneous and rate, volume, and tone were normal.  Thought process was goal-directed with no loosening of associations or flight of ideation.  Thought content included intrusive thoughts about his service.  He denied hallucinations, was not delusional, and denied suicidal ideation.  Insight and judgment were fair.  He was oriented to time, place, person, and purpose.  Short-term memory was impaired while long-term memory appeared intact.

The impression was PTSD and a GAF score of 53 was assigned.  The examining psychiatrist stated that a GAF score of 53 was consistent with moderate symptoms and moderate impairment in social, occupational, and other important areas of functioning.  Since his last VA examination in 2007, his symptoms had slightly worsened.  He continued to work full-time at the post office.  He had been placed on modified duty as a result of his back and knee injuries.  He was worried that his employer was trying to get rid of him and continued to have problems with his coworkers and management at times.  He had limited social support.  

VA treatment records dated from February 2009 to May 2009 show that on mental status examination he was well-dressed and groomed.  His mood was good with an appropriate affect.  He denied any suicidal or homicidal ideations.  However, in February 2009, he was in denial regarding the severity of his compulsive gambling problem.

In January 2010, he admitted that he continued to gamble.  He continued to work full-time for the postal service and was on light duty due to physical disabilities.  On mental status examination, grooming and hygiene were good.  He was friendly and mildly preoccupied.  Speech was normal.  He was mildly anxious with an expressive affect.  His thought process was logical, organized, and preoccupied.  There were no psychotic content or cognitive deficits.  Judgment and insight were good.  A GAF score of 55 was assigned.  A May 2010 report indicates that the Veteran was well-groomed with good hygiene.  

On mental status examination, he was friendly and mildly preoccupied.  Speech was normal and mood was mildly anxious.  Affect was expressive and his thought process was logical, organized, and preoccupied.  He was concerned about getting custody of his son.  There was no psychotic content and there were no cognitive deficits.  Insight and judgment were good.  PTSD and major depression were diagnosed and a GAF score of 55 was assigned.  He had continued sleep problems and nightmares.  

In a June 2013 statement, the Veteran stated that he experienced suicidal ideations, but did not want to disclose any threat of harm to himself or anyone else to his counselors because he was in court fighting for the custody of his son.

On August 2013 VA PTSD Disability Benefits Questionnaire (DBQ) examination, the Veteran indicated that he lived alone in an apartment, but did not feel safe or settled.  He had never been married.  He had a female friend he saw regularly, but he was irritable, especially around women.  He still did not have custody of his son.  
He had few acquaintances, but reported that he felt best alone.  He thought about volunteering at a senior citizens' home.  In January 2013, he retired from the postal service after 32 years of employment as a general mechanic.

The examining clinical psychologist opined that his PTSD was manifested by occupational and social impairment with reduced reliability and productivity; criteria which warrant the assignment of a 50% disability evaluation.  PTSD symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss; flattened affect; difficulty in establishing and maintaining effective relationships; and an inability to establish and maintain effective relationships.  He was assigned a GAF score of 60.

VA treatment records include September 2013 and August 2014 reports which indicate that he was well-dressed and groomed with a good mood and appropriate affect.
 
On November 2014 VA PTSD DBQ examination the examining psychologist opined that his PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood; criteria which warrant the assignment of a 70% disability evaluation.  PTSD symptoms included depressed mood, anxiety, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a disability evaluation of 70 percent for his PTSD for the entire period on appeal.  According to the November 2014 VA examining physician, the Veteran's level of occupational and social impairment supports the assignment of a 70% disability evaluation.  While the August 2013 VA examining physician's findings support no more than a 50% disability evaluation, during the entire period on appeal the Veteran has had a strained relationship with his family and prefers to be alone.  He has also never been married and indicated that he was irritable, especially around women.  Moreover, his GAF scores have ranged from 51 to 60, indicative of moderate symptoms OR moderate difficulty in social, occupational, or school functioning.

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 40 or below.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 100 percent.  While the Veteran stated in June 2013 that he had suicidal ideations that he did not report to medical providers due to his efforts to seek custody of his son, the evidence, overall does not show that these symptoms were persistent.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While total social impairment due to PTSD has been demonstrated, as will be discussed in further detail below, total occupational impairment, as contemplated by the rating criteria, is simply not shown or even approximated.  In this regard, at the December 2015 hearing  the Veteran denied being unemployable due solely to his service-connected PTSD and his TDIU claimed is based on his inability to work due to his service-connected heart disability.
 
It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation, let alone a 70 percent evaluation.  The Veteran's statements made during the October 2009, August 2013, and November 2013 VA examinations in many respects support a 70% evaluation, not a 100% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged, nor does the record reflect, that the Veteran was unemployable on account of his service-connected PTSD.  Rather, in May 2016 the Veteran filed a formal claim for TDIU due to asthma, heart, and knee disabilities.  Thus, the Board finds that Rice is inapplicable in this case.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Next, relevant VA orthopedic examinations were obtained in October 2009, august 2013, and November 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his psychiatric disorder.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

An evaluation of 70 percent, but no higher, for PTSD is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


